By the Court, Bronson, J._
The service was insufficient. The letter failed to reach the attorney to whom it was directed, in consequence of the omission to pay all the postage legally chargeable upon it. When the papers are properly mailed, the attorney to whom they are sent takes all the risk of accidents. We ought not to subject him to any further burden. He is not obliged to take the papers from the office charged with postage. The attorney who sends the papers must pay all the postage that can be legally demanded, or take the hazard of their not being received in consequence of Ms omission.
*218In another case, the papers were directed to the attorney, but were not enclosed in a wrapper, as the rule requires, in consequence of which they were received in a soiled and damaged condition.
By the Court, Bronson, J.
The service was not sufficient The rule must be strictly complied with.